MEMORANDUM **
Ruben Castaneda, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order adopting and affirming an immigration judge’s (“IJ”) decision finding him removable under 8 U.S.C. § 1227(a)(1)(E)® for alien smuggling. We have jurisdiction under 8 U.S.C. § 1252. We review de novo claims of due process violations. Ram v. INS, 243 F.3d 510, 516 (9th Cir.2001). We deny the petition for review.
Contrary to Castaneda’s contention, the IJ did not violate his right to due process by admitting the government-prepared forms where Castanenda did not provide credible evidence casting doubt on their reliability. See Espinoza v. INS, 45 F.3d 308, 310 (9th Cir.1995) (holding that a government-prepared form is admissible where alien produces no probative evidence casting doubt on its reliability). Likewise, Castaneda’s inability to cross-examine the border patrol agent does not constitute a due process violation because Castaneda provided no credible evidence against which the content of the forms could be weighed. Id. at 311.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.